Citation Nr: 9915325	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO. 98 15-965A 	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was involved in a 
January 30, 1997, Board decision which granted an effective 
date of May 14, 1991, for assignment of a 30 percent 
disability rating for service-connected bilateral frozen 
feet.


REPRESENTATION

Moving Party Represented by:  The American Legion


FINDINGS OF FACT

1.  During an October 19, 1998, Board hearing, the veteran 
and his representative made a motion with the Board of 
Veterans' Appeals (Board) in seeking the Board's review of a 
January 30, 1997, Board decision which granted an effective 
date of May 14, 1991, for assignment of a 30 percent 
disability rating for service-connected bilateral frozen 
feet, to determine whether that decision involved clear and 
unmistakable error (CUE).

2.  The Board received notice on April 13, 1999, that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of the January 30, 1997, Board decision to 
determine whether that decision involved clear and 
unmistakable error should be dismissed.  Board of Veterans' 
Appeals Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) 
(to be codified at 38 C.F.R. § 20.1404(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by Rule 1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.



